Quinn, President.
Petitioner heretofore duly filed its petition of appeal with the board, praying cancellation of an assessment levied for the year 1938 by the respondent taxing district upon a college fraternity house and lot and personalty there situate. The matter was originally listed for hearing on May 8th, 1939, along with a number of similar applications, but was not then disposed of. Petitioner now moves for an order re-listing the case for hearing.
The petition of appeal raises the sole issue of the right of exemption from taxation under the provisions of Pamph. L. 1936, eh. 46, exempting all real and personal property used in the work and for the purposes of any fraternal organization or lodge. The appeal being for the tax year 1938, however, and therefore determinable as of October 1st, 1937, the assessing date, the operation of the statute cited is subject to the limitation thereof contained in Pamph. L. 1937, eh. 70, approved June 3d, 1937, and. operative July 4th, 1937. Comp. Stat., p. 4976, § 13. That act amended the 1936 statute so as to provide that nothing therein contained should be construed to permit the exemption of property of college clubs, lodges or fraternities.
Since we are controlled by this legislation no proper purpose could be served by re-listing the case for hearing and the motion before us is therefore denied. The recitals in the petition of appeal expressly negativing any right to the exemption therein prayed, the petition is dismissed. See Rutgers Association of Beta Theta Pi v. City of New Brunswick (State Board), filed November 28th, 1939.